DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 in the reply filed on February 16, 2022 is acknowledged.  The traversal is on the ground(s) that no serious burden upon which the restriction requirement is based has been established.  This is not found persuasive because even though inventions are related the claims are directed to inventions that fall in different classes, which require different searches.  The examination burden arises because searching for the compositions does not necessarily encompass the aspects of the methods recited in the claims and disclosed in the application.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11 – 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 16, 2022.

Claim Objections
Claim 4 is objected to because of the following informalities:  “Nardostachy, jatamansi”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
First, the term “therapeutically effective” in claim 1 is a relative term which renders the claim indefinite. The term “therapeutically effective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Independent claim does not recite any condition for which the oral composition is “therapeutically effective” for.  Therefore the meaning of “therapeutically effective amount” of the substance(s) recited is unknown.
Second, “therapeutically effective amount of” is in the singular, i.e., an amount of a single substance.  The phrase precedes Bacopa monnieri or extracts thereof, but not the following substances, i.e., Convolvulus pluricaulis, Mucuna pruriens, etc.  Therefore it is ambiguous whether only the Bacopa monnieri is present in a “therapeutically effective amount”, or the others are as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (Kulkarni, R. et al., Rasayana Herbs of Ayurveda to Treat age Related Cognitive Decline: An Update, Pharmacogn. J. 2016;8(5):411-423) in view of 
Vollala (Vollala, V.R., et al., Effect of Bacopa monniera Linn. (brahmi) extract on learning and memory in rats: A behavioral study, Journal of Veterinary Behavior, Volume 5, Issue 2, March–April 2010, Pages 69-74), 

Kanyal (Kanyal, N., Role of Rauwolfia serpentina in stroke induced experimental dementia, Indian J. Pharm. Biol. Res. 2016; 4(1):19-30, Abstract only attached), 
Pujari (Pujari, G.R.S., et al., Effects of Celastrus paniculatus Willd. and Sida cordifolia Linn. in Kainic Acid Induced Hippocampus Damage in Rats, Indian Journal of Pharmaceutical Education and Research | Vol 53 | Issue 3 | Jul-Sep, 2019), and 
Bredesen (Bredesen, D.E., Rao, R.V., Ayurvedic Profiling of Alzheimer’s Disease, ALTERNATIVE THERAPIES, MAY/JUNE 2017 VOL. 23 NO. 3, 46-50).
Regarding claims 1, 3, and 9, Kulkarni teaches the following:
“Bacopa monniera is a well-known nootropic plant reported for its tranquilizing, … cognitive enhancer, hepato-protective, memory enhancer and antioxidant actions” (p.413 left col.; see p.413 left & right cols.);
“Shankhapushpi (Convolvulus pleuricaulis Chois) is a perennial, … Highly regarded as Medhya (intellect promoter)” (p.416 left col.);
“Kapikacchu (Mucuna pruriens (Linn.))DC… Seeds of M. pruriens possess antioxidant, hypoglycemic, lipid lowering and neuroprotective activities. The neuro protective activity may be due to Antioxidant, Dopaminergic potentials” (p.417 right col.);
“Jatamamsi (Nardostachys jatamamsi)… decoction of the drug is also used in neurological disorders… reported to improve learning and memory in mice” (p.417 left col.);
“Ashvagandha (Withania somnifera)… is clinically used for the treatment of general debility, consumption, nervous exhaustion, insomnia, loss of memory,…” (p.417 left col.);
“Vacha (Acorus calamus)… possesses a beneficial memory enhancing property for memory impairment, learning performance, and behavior modification” (p.416 right col.); 
“amalaki rasayana (a preparation from Indian goose berry) and rasa sindhoora (an organo-metallic ash prepared from mercury and sulphur) during larval period substantially suppressed neurodegeneration in fly models of polyQ and Alzheimer’s disorders without any side effects” (p.412 left col.); and
The further medicines recited in instant claim 3, for example glycirrhiza glabra and others (abstract; p.413).
Kulkarni does not specifically teach Rausolfia serpentina or extracts thereof, Sida cordifolia or extracts thereof, Shilajit, and bhasma as recited in claims 1 and 9 or gums as in claims 7 and 8.
Vollala teaches oral administration of Bacopa monniera formulated with 5% gum acacia (title; abstract;  p.70 right col.).
Kanyal teaches that “Rauwolfia serpentina may have a promising role as a prophylactic drug in stroke induced experimental dementia due to its neuroprotective effect” (Abstract).
Pujari teaches that aqueous root extract of Sida cordifolia (“ARESC”) produced a “significant decrease in the serum cortisol and cholinesterase” in kainic acid-induced Alzheimer rats treated with “ARESC as a mark of neuroprotection” (abstract). “[I]mprovement in spatial learning performance and enhanced memory retention in rats” were shown (abstract).
Bredesen teaches Shilajit and Bhasmas such as Yasada Bhasma as Ayurvedic remedies for Alzheimer’s disease (title; abstract; Table 1 and accompanying text, p.49.) Oral teas are 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kulkarni, Vollala, Kanyal, Pujari, and Bredesen and prepare an oral composition comprising the Ayurvedic medicines as recited in instant claims 1-3, and 10. The skilled person would have been suggested to do so because each of Bacopa monnieri or extracts thereof, Convolvulus pluricaulis or extracts thereof, Mucuna pruriens or extracts thereof, Nardostachys jatamansi or extracts thereof, Rauwolfia serpentina or extracts thereof, Withania somnifera or extracts thereof, Acorus calamus or extracts thereof, Sida cordifolia or extracts thereof, Emblica officinalis or extracts thereof, Shilajit, Rasa sindura, and bhasma has been known for neuroprotective effects.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  MPEP §2144.06 (I) (citations omitted).
Furthermore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to prepare the compositions comprising various amounts of the substances in claims 1-3 in the amounts recited in claims 4-6 or combine the substances in claims 1-3. The skilled person would have been suggested to do so because (i) the substances are known therapeutics in Ayruvedic medicine system and therefore the skilled artisan would have combined them for a generally health-promoting concoction.  Regarding the relative concentrations of the substances in claims 4-6, it is noted that instant claims recite neither any specific condition or disease, nor a dosage form for administration.  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/H. SARAH PARK/
Primary Examiner, Art Unit 1615